Case: 16-15978   Date Filed: 05/25/2017   Page: 1 of 9


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                              No. 16-15978
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 1:15-cv-00267-AK-C



TERESA Y. WEINACKER,

                                                           Plaintiff-Appellant,

                                    versus

CHARLES BAER, et al.,

                                                                    Defendants,

CHARLES BAER,
TRAVIS M. BEDSOLE Jr.,
HENRY A. CALLAWAY,
KRISTI K. DUBOSE,
DONALD A. FRIEDLANDER,
JONATHAN B. FRIEDLANDER,
IRVIN GRODSKY,
CALLIE V.S. GRANADE,
CHARLES HENDRICKS,
KATHERINE P. NELSON,
LISA M. REITER,
WILLIAM S. SHULMAN,
AMY WHITE,
KENYEN RAY BROWN,
                Case: 16-15978       Date Filed: 05/25/2017       Page: 2 of 9


JOHN CHERRY,
FRIEDLANDER LAW FIRM,
HAND ARENDALL LLC,
ROGER L. BATES,
JAMES T. ALLEN,
IRVIN GRODSKY PC,
NATIONAL LOAN ACQUISITIONS COMPANY,
ROBERT STEVENSON,
DAVID R. QUITTMEYER,
MICHAEL HENRY, et al.,

                                                                      Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                             ________________________

                                       (May 25, 2017)



Before HULL, WILSON, and EDMONDSON, Circuit Judges.



PER CURIAM:

       Teresa Weinacker, proceeding pro se, appeals the district court’s dismissal

of her second amended complaint 1 -- pursuant to Fed. R. Civ. P. 12(b)(6) -- for

failure to state a claim. No reversible error has been shown; we affirm.




1
  Weinacker filed a third amended complaint, which the district court struck as futile. Weinacker
raises no challenge to that ruling on appeal.


                                               2
                 Case: 16-15978        Date Filed: 05/25/2017       Page: 3 of 9


       Weinacker filed this 23-count civil action against 34 named defendants. 2

Briefly stated, Weinacker purported to allege several violations of her

constitutional and statutory rights that occurred during the course of her company’s

Chapter 11 bankruptcy proceeding and during Weinacker’s later federal criminal

proceeding. 3

       In a thorough and reasoned order, the district court granted defendants’

motions to dismiss. The district court concluded that Weinacker’s complaint --

which the district court described as a “quintessential shotgun pleading” -- failed to

state a claim upon which relief could be granted.

       The district court first concluded that Weinacker stated no claim against

defendants McMillon, Roberts, and Hendricks (Wal-Mart executives and counsel)

because the complaint contained no specific allegations against these defendants or

other information from which the court could infer wrongdoing. The district court

also dismissed Counts 8, 9, 13, 18, 19, and 20 as unsupported legal conclusions.

       The district court next dismissed Weinacker’s claims under 42 U.S.C. §

1981 because Weinacker failed to allege that she was a member of a racial

2
 The named defendants include federal judges and judicial officers, assistant United States
Attorneys, agents of the Federal Bureau of Investigation, various federal agencies and agency
directors, private attorneys, private law firms, and two corporations and their executive officers.
3
  Weinacker also purported to assert against defendants state-law claims for outrage, intentional
infliction of emotional distress, abuse of process, and for loss of consortium. Weinacker raises
no challenge to the dismissal of these claims on appeal; they are abandoned. See Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Weinacker also abandons expressly her claims
under criminal statutes 18 U.S.C. §§ 241 and 242.
                                                 3
               Case: 16-15978    Date Filed: 05/25/2017    Page: 4 of 9


minority. The district court also dismissed Weinacker’s 42 U.S.C. § 1985 claims

because Weinacker made no allegation that the alleged conspiracy was motivated

by a racial or other class-based discriminatory animus. Because Weinacker stated

no claim for relief under section 1985, the district court also concluded that

Weinacker’s derivative claims under 42 U.S.C. § 1986 were subject to dismissal.

The district court also dismissed -- as inapplicable to non-lawyer pro se litigants --

Weinacker’s claims under 42 U.S.C. § 1988.

      About Weinacker’s claims under 42 U.S.C. § 1983, the district court

concluded that (1) to the extent Weinacker’s claims alleged damages related to her

criminal conviction and sentence -- neither of which had been invalidated -- her

claims were barred by Heck v. Humphrey, 114 S. Ct. 2364 (1994); and (2)

Weinacker’s section 1983 claims were otherwise barred by the applicable statute of

limitations.

      The district court next considered the different categories of defendants

named in Weinacker’s complaint. The district court determined that prosecutors

Baer, Brown, and Cherry were entitled to absolute prosecutorial immunity for acts

taken in performance of their function as advocates for the government. Moreover,

to the extent Weinacker sought to assert a defamation claim against Brown, she

had failed to demonstrate a constitutional injury. The district court then concluded

that U.S. District Court Judges DuBose and Granade, Magistrate Judge Nelson,


                                           4
              Case: 16-15978     Date Filed: 05/25/2017    Page: 5 of 9


Bankruptcy Judge Shulman and Bankruptcy Administrator Bedsole were entitled

to judicial immunity.

      The district court then addressed Weinacker’s claims against United States

Attorneys General Lynch and Holder; FBI Director Comey; and Director of the

Administrative Office of the United States Courts Duff -- each sued in their

individual and official capacities -- and against their respective federal agencies.

The district court construed Weinacker’s claims against the federal agencies and

the official-capacity claims against the agency directors as claims against the

United States and concluded that those claims were barred by sovereign immunity.

The district court also dismissed Weinacker’s individual-capacity claims against

the agency directors because Weinacker had failed to allege that the directors had

personal involvement or knowledge of the alleged unlawful conduct.

      The district court dismissed Weinacker’s claims against the private lawyers

and private law firms because (1) the Sixth Amendment provides no cause of

action against a private lawyer; and (2) Weinacker failed to demonstrate that the

private lawyers’ conduct was attributable to the state, as required to state a claim

under 42 U.S.C. § 1983.

      We review de novo a district court’s dismissal for failure to state a claim,

accepting all properly alleged facts as true and construing them in the light most




                                           5
               Case: 16-15978      Date Filed: 05/25/2017     Page: 6 of 9


favorable to the plaintiff. Butler v. Sheriff of Palm Beach Cnty., 685 F.3d 1261,

1265 (11th Cir. 2012).

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In addition to

containing well-pleaded factual allegations, complaints must also meet the

“plausibility standard” set forth by the Supreme Court in Bell Atl. Corp. v.

Twombly, 127 S. Ct. 1955 (2007), and in Ashcroft v. Iqbal, 129 S. Ct. 1937

(2009). This plausibility standard requires that a complaint contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 129 S. Ct. at 1940. “[A] formulaic recitation of the elements of a

cause of action will not do.” Twombly, 127 S. Ct. at 1965.

      On appeal, Weinacker first contends that the district court applied

incorrectly the applicable standard of review in determining that her complaint

failed to state a claim for relief. This argument is without merit. The district court

recited and applied correctly the “plausibility standard” of review established in

Twombly and Iqbal. The court also properly accepted the allegations in

Weinacker’s complaint as true and construed the facts in the light most favorable

to Weinacker. To the extent Weinacker seeks to challenge -- as creating an “unfair

burden” on plaintiffs -- the Supreme Court’s decisions in Twombly and Iqbal, that




                                            6
                Case: 16-15978        Date Filed: 05/25/2017       Page: 7 of 9


is no issue for this Court to decide: we are bound by the Supreme Court’s

decisions.

       Weinacker also challenges the district court’s determination that her section

1983 claims are barred by Heck. A section 1983 claim for damages must be

dismissed if “a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence.” Heck, 114 S. Ct. at 2372. Here,

Weinacker’s section 1983 claims focus mainly on -- and challenge directly -- the

propriety and validity of criminal proceedings. Thus, because a judgment in favor

of Weinacker on her section 1983 claims would necessarily imply the invalidity of

her conviction or sentence -- neither one of which has been already invalidated --

Weinacker’s claims were subject to dismissal. See id.

       Weinacker next challenges the district court’s determination that her section

1983 claims were also barred by the statute of limitations. In particular, Weinacker

contends that she lacked access to pertinent records from her criminal prosecution

-- that is, “court transcripts, audio recordings, FBI investigative documents as well

as other documents and records related to her indictment” -- until after she was

released from prison in late September 2013. As a result, Weinacker argues that

the statute of limitations 4 did not begin to run until October 2013, when she first



4
  Weinacker does not dispute that her section 1983 claims are subject to a two-year statute of
limitations, pursuant to Ala. Code § 6-2-38(l).
                                                7
               Case: 16-15978       Date Filed: 05/25/2017     Page: 8 of 9


discovered the alleged violations. Thus, Weinacker contends that her complaint --

filed in May 2015 -- was timely-filed.

       The statute of limitations will generally “not begin to run until the facts

which would support a cause of action are apparent or should be apparent to a

person with a reasonably prudent regard for his rights.” Rozar v. Mullis, 85 F.3d

556, 561-62 (11th Cir. 1996).

       The district court concluded -- given Weinacker’s protestations of innocence

-- that Weinacker knew or should have known of the alleged violations when she

was convicted and sentenced. On appeal, Weinacker contends generally that she

could not have learned of the alleged violations while she was in prison.

Weinacker fails, however, to explain why the alleged violations were not apparent

to her during the course of her bankruptcy and criminal proceedings, why she was

unable to access the pertinent documents while in prison, or why those documents

were necessary to the discovery of the alleged violations. Moreover, Weinacker’s

status as a prisoner -- in and of itself -- did not act to toll the statute of limitations.

Cf. Ala. Code § 6-2-8(a); see also Wallace v. Kato, 127 S. Ct. 1091, 1098 (2007)

(federal courts generally refer to state law for tolling rules). Thus, to the extent

Weinacker’s section 1983 claims were not barred by Heck, they were dismissed

properly as time-barred.




                                             8
                 Case: 16-15978    Date Filed: 05/25/2017    Page: 9 of 9


         We note that Weinacker has failed to present substantive argument

challenging the district court’s remaining grounds for dismissal. For instance,

Weinacker raises no argument about the district court’s dismissal of the three Wal-

Mart defendants, the federal prosecutors, the federal judicial officers, or the federal

agencies and agency directors. Weinacker also fails to challenge the district

court’s dismissal of her Counts 8, 9, 13, 18, 19, and 20, or of her claims under 42

U.S.C. §§ 1981, 1985, 1986, and 1988.

         While pro se briefs are generally held to a less stringent standard than those

submitted by lawyers, courts are not required to step into the role of de facto

counsel. GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir.

1998). To the extent Weinacker has failed to challenge on appeal the district

court’s grounds for dismissal, she has abandoned those claims. See Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

         Nevertheless, even if Weinacker had not abandoned the arguments, we

conclude -- for the reasons discussed here and in the district court’s order -- that

the district court dismissed properly Weinacker’s complaint for failure to state a

claim.

         AFFIRMED.




                                            9